Title: To Thomas Jefferson from Albert Gallatin, 21 June 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir 
                     
            21 June 1803
          
          I enclose a letter from the Commissioner of the revenue respecting Mr Gordon’s claim: as he gave a memorandum in writing, Mr G. should produce it.—also recommendations from Messrs. Bacon & Varnum in favor of Francis Carr for the office of Naval officer at Newbury port. The present incumbent is Jonathan Titcomb of whom I know nothing—also a letter from Tench Coxe: his suggestions of a report proceeding from Messrs. Madison & Lewis are without foundation; but Capn. Lewis says that the Republicans in Philada. seem generally agreed that in case of the removal of either of the two custom house officers, he, Mr Coxe, is entitled to the preference. The salary of the naval officer (M’pherson) is 3,500 dollars, of the surveyor (Jackson) 3000, & of the purveyor only 2,000. I feel no hesitation in saying that on the grounds of public services, & capacity as well as on Account of his having been formerly removed, Mr Coxe’s pretensions to the most lucrative of those offices which may be vacated appear well founded: personal predilection for him I have not & I do not know who would be the best person to appoint purveyor, if he was made Surveyor; but justice seemed to require that expression of my opinion in his favor on that point. There would, however, be an objection to his being substituted in lieu of Mr M’pherson which does not apply to his replacing Jackson: in the first instance the act of giving to a man who had left the Americans & joined the British, the office of him who had left the British to join the Americans would make too forcible a contrast. Yet, to me, the prefect of the Pretorian bands is much more obnoxious than the insignificant Jackson. As it will be necessary for me to answer Mr Coxe’s letter, I wish to know your final determination respecting those Philadelphia offices, in order that my answer may be properly modified to meet your own intentions; it seems to me that if the surveyor’s place is to be given to another person, it will be proper without entering into any confidential communications that I should inform Mr Coxe that he was altogether mistaken, & that you had not intended any other office for him than that of purveyor. It is proper at the same time that you should know that although this last office has a less salary affixed to it, perhaps because it is less laborious, it is more respectable, important, & responsible than that of surveyor. The surveyor is the head of the tide-waiters, inspectors & other out-doors inferior officers of the custom house, distributes them on board the vessels, recieves their reports, watches smuggling & other irregular proceedings &a; but not a single penny of public monies passes through his hands. The purveyor is by law the officer who should make all the purchases of clothing, stores &a. for the war & navy departments; and several hundred thousand dollars pass annually through his hands. He is practically employed principally by the Secretary of War; the navy department having, improperly in my opinion, continued to employ in Philada. agents (Harrison & Sterret) to whom a commission is paid for services which the purveyor ought to perform.—By conversing with Capn. Lewis you will receive every necessary information respecting public opinion & feeling in Philada.; and you will perceive that I cannot wish to communicate with any person there on the subject of removals & offices except with a full knowledge of your ultimate determination & even then not without some considerable reluctance. I think, however, that what is right in itself ought to be done without being deterred by the imputation that the ward-meetings have compelled the Executive to Act in a different way from what he intended; and the intemperance of some individuals will not prevent my communicating to you my impressions even when the result is favorable to their views as freely as if they had acted & spoken with perfect propriety.
          Robert Hays Marshal of West Tenessee has drawn improperly on the Treasury for more than 2 thd. dollars. The bill was not paid & on a settlement of his accounts about one thousand dollars were found due to him. In order to apologize for his having drawn the two thousand he pretends now that a bill drawn more than a year ago by him on the Treasury in favor of Henning & Dixon, (who is I believe Dixon of Congress) endorsed by them to a respectable merchant in Philada. to whom it was paid by the Treasury, was a forgery. Should that be the case there will be no loss as the endorsers are perfectly responsible. But from comparing the hand writing, from the respectability of the parties & various other circumstances, I have not the least doubt of that his assertion being altogether false. This having led me to further enquiry, I find that he never writes any thing but his name & that sometimes under the visible effects of intoxication, that he renders his accounts irregularly & always in an incomplete manner, that he is incapable & has contracted such habits of intemperance as render it necessary that he should be removed. The only persons I know in West Tenessee are Mr Dixon the member of Congress & Andrew Jackson formerly a member: the two Senators live in East Tenessee which is a distinct district with a Marshal of its own. Where Mr Smith lives I do not positively know but believe in East Tenessee. Please to direct what shall be done & whether I may write to Messrs. Dixon & Jackson or to either of them for information of a proper successor.
          With sincere respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        